     Case 1:20-cv-01205-DAD-JLT Document 5 Filed 08/28/20 Page 1 of 4

 1   HEATHER D. HEARNE, SBN 254496
 2   hdh@kullmanlaw.com
     THE KULLMAN FIRM
 3   A Professional Law Corporation
 4   4605 Bluebonnet Blvd., Suite A
     Baton Rouge, LA 70809
 5   Tel.: (225) 906-4245
 6   Fax: (225) 906-4230
 7   Attorney for M-I, LLC
 8
     Peter R. Dion-Kindem, SBN 95267
 9   THE DION-KINDEM LAW FIRM
10   2945 Townsgate Road, Suite 200
     Westlake Village, CA 19361
11   Telephone: (818) 883-4900
12   Fax: (818) 338-2533
     peter@dion-kindemlaw.com
13

14   Attorneys for Plaintiff, Donovin Last
15   [additional counsel on next page]
16

17
                          UNITED STATES DISTRICT COURT
18                       EASTERN DISTRICT OF CALIFORNIA
19
     DONOVIN LAST, an individual, on
20   behalf of himself and all others        CASE NO. 1:20-cv-01205-DAD-JLT
     similarly situated,
21                                           JOINT STIPULATION AND
                 Plaintiff,                  [PROPOSED] ORDER
22
     vs.                                     REGARDING SCHEDULING
23                                           CONFERENCE
     M-I, LLC and DOES 1 through 10,          (DOC. 4)
24

25               Defendants.
26
27
                                                                              1
28
       JOINT STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULING
       CONFERENCE
     Case 1:20-cv-01205-DAD-JLT Document 5 Filed 08/28/20 Page 2 of 4

 1   Lonnie C. Blanchard, III, SBN 93530
 2   THE BLANCHARD LAW GROUP, APC
     5211 East Washington Blvd., #2262
 3   Commerce, CA 90040
 4   Telephone: (213) 559-8255
     Fax: (213) 402-3949
 5   Email: lonnieblanchard@gmail.com
 6
     Attorney for Plaintiff, Cristobal Garcia
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
                                                                        2
28
       JOINT STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULING
       CONFERENCE
     Case 1:20-cv-01205-DAD-JLT Document 5 Filed 08/28/20 Page 3 of 4

 1
             Plaintiff Donovin Last (“Plaintiff”) and Defendant M-I, LLC (“Defendant”)
 2
     (together “the Parties”) jointly stipulate as follows:
 3
             WHEREAS, Defendant removed this matter to this Court on August 26, 2020;
 4
             WHEREAS, the Court has set a Scheduling Conference for November 19,
 5
     2020 at 8:30 a.m. (Dkt. 3);
 6
             WHEREAS, counsel for Defendant has a Case Management Conference in
 7
     another matter also scheduled for November 19, 2020 at 8:30 a.m.;
 8
             WHEREAS, counsel for both Parties are available on November 16, 2020 at
 9
     8:30 a.m.;
10
             WHEREAS, the Parties understand that the Court’s calendar is open on that
11
     date;
12
             THEREFORE, the Parties, by and through their counsel of record, stipulate
13
     and request the following continuance for the reasons set forth above and propose as
14
     follows:
15
             1.    That the Scheduling Conference currently set for November 19, 2020 at
16
                   8:30 a.m. be reset for November 16, 2020 at 8:30 a.m. or such other date
17
                   that the Court is available.
18

19
     Respectfully submitted by all Parties on this 28th day of August 2020
20

21                                            /s/ Heather D. Hearne
22                                            Counsel for Defendants
23                                            /s/ Peter Dion Kindem
24                                            Counsel for Plaintiff
25

26
27
                                                                                         3
28
       JOINT STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULING
       CONFERENCE
     Case 1:20-cv-01205-DAD-JLT Document 5 Filed 08/28/20 Page 4 of 4

 1

 2                                   [PROPOSED] ORDER
 3         Based upon the stipulation of the Parties, the Court ORDERS the case
 4
     schedule to be amended as follows:
 5

 6         1. The Scheduling Conference currently set for November 19, 2020 at 8:30
 7               a.m. is hereby rescheduled for November 16, 2020 at 8:30 a.m.
 8

 9   IT IS SO ORDERED.
10
        Dated:     August 28, 2020                    /s/ Jennifer L. Thurston
11                                              UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
                                                                                 4
28
       JOINT STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULING
       CONFERENCE
